Title: To Thomas Jefferson from United States House of Representatives, 11 November 1808
From: United States House of Representatives
To: Jefferson, Thomas


                  
                     Congress of the United States, In the House of Representatives,Friday, the 11th. of November, 1808
                  
                  Resolved, that the President of the United States be requested to lay before this House copies of all acts, decrees, orders and proclamations, affecting the commercial rights of neutral nations, issued or enacted by Great Britain and France, or any other belligerent power since the year seventeen hundred and ninety one; and also, an act placing the commerce of America, in English ports upon the footing of the most favoured nation. 
                  By order of the House of Representatives
                  
                  
                     J. B. Varnum Speaker.
                     Attest.
                     Patrick Magruder Clk H.R.U.S.
                  
               